Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on October 11, 2021.  These drawings are accepted and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the applicant claims “A sensor adapted to be fastened to a multi-bracket apparatus to an upper jaw, to a multi-bracket apparatus for a lower jaw, to an aligner for the upper jaw and/or on an aligner on the lower jaw”. It is noted that as presented the claim is ONLY claiming the sensor and not the multi-bracket apparatuses and the aligners. Therefore, later in the claim, the limitation “the multi-bracket apparatuses having a multiplicity of brackets” is unclear. It is noted that the multi-bracket apparatuses are NOT claimed and are only claimed functionally in combination 
Further the applicant claims the sensor is adapted as discussed above “in order to measure a time period during which a force is exerted on a compressive force, a tensile force and/or a shear force sensor of the sensor” and then further claims “the sensor comprising the compressive force, the tensile force, and/or the shear force sensor”. It is unclear what the applicant is trying to claim as it appears that they have already claimed the sensor having one of the particular sensors.
Further the applicant claims “the sensor is independent form the multi-bracket apparatus and the brackets and/or aligner”. It is unclear what the applicant is trying to claim since as discussed above only the sensor is being claimed. 
With respect to claim 4, it is unclear what further structure of the claimed sensor the applicant is claiming. It is noted that as discussed above, only the sensor is being claimed. It is noted that the applicant has claimed the elastic band holder and/or the elastic band guide. Therefore, the functional limitations directed towards how the elastic band holder and/or the elastic band guide can function with an elastic and brackets and/or aligners do not seem to be adding any additional structural limitations to the sensor and therefore does not appear to further limit the claim. 
The same issue applies to claim 5 as with claim 4 as discussed above. Such that the applicant has previously claimed an elastic is fastened to the elastic band holder and exerts a force on the sensor and/or it is guided in the elastic band guide. As discussed above, the claim does not appear to further limit the claimed sensor of the 
With respect to claim 7, the applicant claims the system for monitoring the wearing time of orthodontic elastic bands “for multi-bracket apparatus and/or alinger”, however, it is noted that the system can only monitor one of a the bracket apparatus or aligner, but not the combination of both.  It is suggested that the applicant amend the preamble to read as “or” rather than “and/or”
Further the limitation “and one arch wire in each case” is unclear. It is believed that the applicant is trying to claim one arch wire with each multi-bracket apparatus, for a total of two arch wires, however, the applicant should amend the claim to clarify.  
With respect to claim 8, the same issue applies to the use of the term “and/or”. Such that the single sensor cannot be attached to a bracket, archwire and an alinger. It is suggested that the applicant amend the claim to clarify by removing the “and/or” limitation to make it only the alternative. 
With respect to claim 12, the same issue applies as discussed above with respect to claim 7 regarding the use of “and/or”. It is suggested that the applicant amend the claim to use only the alternative, such as brackets or aligners in both the preamble and body of the claim.  
Further in claim 12 it is unclear which multi-bracket apparatus and alinger the applicant is claiming with respect to “the multi-bracket apparatus and/or from the alinger” and “a second multi-bracket apparatus and/or a second alinger”.  It is noted that the applicant has claimed a multi-bracket apparatus or aligner for both the upper and lower jaw, however, it is noted clear from the claim language if the claimed multi-bracket 
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 
Claim 1:
A sensor adapted to be fastened to a multi-bracket apparatus and/or an aligner for monitoring the wear time of an orthodontic elastic band, the sensor comprising:
a compressive force sensor, a tensile force sensor, and/or a shear force sensor;
a microcontroller with a timer and a data memory for storing a time period;
a fastener device for fastening the sensor on the multi-bracket apparatus and/or the alinger;
an elastic band holder and/or an elastic band guide, wherein the orthodontic elastic band can be fastened on the elastic band holder and/or can be guided in the elastic band guide;
wherein the timer is configured to measure the time period during which a force is exerted on the compressive force sensor, the tensile force sensor, and/or the shear 

With respect to claims 4-5 it is suggested that the applicant amend the claims to be part of the method (claim 12) or cancel them.

Claim 7:
A system for monitoring the wearing time of an orthodontic elastic band for a multi-bracket apparatus or aligners, the system comprising:
the sensor according to claim 1;
the multi-bracket apparatus or the aligners; 
wherein the multi-bracket apparatus comprises a multiplicity of brackets and an arch wire for the upper jaw and a multiplicity of brackets and an arch wire for the lower jaw;
wherein the aligners comprise an aligner for the upper jaw and an aligner for the lower jaw;
	the orthodontic elastic band; and
	an external reading device for reading the time period stored on the data memory.

	Claim 8:
	The system according to claim 7, wherein the fastener device of the sensor is connected to at least one of the multiplicity of brackets, the arch wire, or the aligner.

	Claim 12:
	A method for monitoring a wearing time of an orthodontic elastic band on a multi-bracket apparatus or aligners using the system according to claim 7, the method comprising the steps of:
	i) fastening the sensor on the multi-bracket apparatus of the upper or lower jaw or the aligner for the upper or lower jaw;
	ii) stretching the orthodontic elastic band from the multi-bracket apparatus for the upper jaw to the multi-bracket apparatus of the lower jaw; or 
stretching the orthodontic elastic band from the aligner for the upper to the aligner for the lower jaw,
wherein the orthodontic elastic band is fastened to the elastic band holder of the sensor and/or the orthodontic elastic band is guided in the elastic band guide of the sensor, as a result the force is exerted by the orthodontic elastic band on the compressive force sensor, the tensile force sensor, and/or the shear force sensor;
iii) measuring, by using the timer, the time period of the force exerted on the compressive force sensor, the tensile force sensor, and/or the shear force sensor and saving the measured time in the data memory of the microcontroller; and
iv) reading, by using the external reading device, the measured time saved in the data memory of the microcontroller.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant is invited to call the examiner to resolve any remaining issues to put the case in condition for allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Migliorati has been cited to show a senor that can record when the patient wears the mask and the force is applied to the elastic band (see par. 61).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        1/13/2022